RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 16a0196pp.06

                    UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 JAVIER LUIS,                                           ┐
                                 Plaintiff-Appellant,   │
                                                        │
                                                        │
        v.                                              │
                                                      >       No. 14-3601
                                                     │
 JOSEPH ZANG et al.,                                 │
                                      Defendants, │
 AWARENESS TECHNOLOGIES,                             │
                                                     │
                               Defendant-Appellee. │
                                                     ┘
                       Appeal from the United States District Court
                      for the Southern District of Ohio at Cincinnati.
                     No. 1:12-cv-00629—Susan J. Dlott, District Judge.

                                   Argued: April 27, 2016

                             Decided and Filed: August 16, 2016

                Before: MERRITT, BATCHELDER, and GILMAN, Circuit Judges.

                                     _________________

                                         COUNSEL

ARGUED: Clayton L. Wiggins, VANDERBILT APPELLATE LITIGATION CLINIC,
Nashville, Tennessee, for Appellant.       Bernard W. Wharton, MCCASLIN, IMBUS &
MCCASLIN, Cincinnati, Ohio, for Appellee. ON BRIEF: Clayton L. Wiggins, Alistair E.
Newbern, VANDERBILT APPELLATE LITIGATION CLINIC, Nashville, Tennessee, for
Appellant. Bernard W. Wharton, MCCASLIN, IMBUS & MCCASLIN, Cincinnati, Ohio, for
Appellee. Javier Luis, Tampa, Florida, pro se.

    GILMAN, J., delivered the opinion of the court in which MERRITT, J., joined.
BATCHELDER, J. (pp. 33–37), delivered a separate dissenting opinion.




                                               1
No. 14-3601                                Luis v. Zang, et al.                      Page 2


                                        _________________

                                            OPINION
                                        _________________

        RONALD LEE GILMAN, Circuit Judge. Javier Luis, a resident of Florida, developed an
online personal relationship with Ohio resident Catherine Zang. The relationship was apparently
platonic, but Catherine’s husband, Joseph Zang, was nonetheless suspicious of his wife’s online
activities.   This caused Joseph to secretly install a product known as WebWatcher on the
computer used by Catherine in order to monitor her communications.           According to Luis,
WebWatcher and its manufacturer, Awareness Technologies, Inc., surreptitiously intercepted the
emails, instant messages, and other communications that were sent between Luis and Catherine.
Awareness then allegedly disclosed the communications to Joseph, who used them as leverage to
divorce Catherine on favorable terms.

        Upset by the capture and disclosure of his otherwise private communications, Luis filed
suit against Joseph Zang, Awareness, and several others. He eventually settled his claims against
all the defendants other than Awareness. With respect to Awareness, Luis alleged that the
involvement of its WebWatcher “spyware” in secretly recording the communications at issue
violated the federal Wiretap Act, the Ohio Wiretap Act, and Ohio common law. The district
court concluded that Luis had failed to state a cause of action against Awareness, leading to the
present appeal. Because the district court’s dismissal failed to take into account the extent to
which Awareness itself was allegedly engaged in the asserted violations, we REVERSE the
judgment of the district court and REMAND the case for further proceedings consistent with this
opinion.

                                        I. BACKGROUND

A.      Factual background

        This case is on appeal from the district court’s order granting Awareness’s motion to
dismiss for failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
The account that follows is consequently based on the facts as alleged in Luis’s amended
complaint. See Boland v. Holder, 682 F.3d 531, 534 (6th Cir. 2012) (“Like a district court
No. 14-3601                                      Luis v. Zang, et al.                        Page 3


considering a motion to dismiss in the first instance, we accept all facts alleged in the complaint
as true.”).

        In early 2009, Luis made contact with Catherine Zang while participating in an online
“Metaphysics” chatroom hosted by America Online. Catherine at the time was married to
Joseph Zang, but the marriage was not a happy one. This resulted in Luis reaching out to
Catherine and “develop[ing] a caring relationship with her.” The two never met in person, but
they had “daily communications” that were sent via the internet between Luis’s home in Florida
and the Zang residence in Ohio.

        Joseph suspected that Catherine was communicating with other men and decided to take
steps to monitor Catherine’s actions. He accordingly installed a software program known as
“WebWatcher” on the computer used by Catherine. According to Luis’s complaint, this program
intercepts electronic communications such as emails and instant messages in real time as the
communications are sent.            The program then contemporaneously forwards the intercepted
communications to servers maintained by Awareness in California, where the communications
are stored for later review. A WebWatcher user such as Joseph may then access the servers and
peruse copies of the communications at issue at any time after the communications are
intercepted and stored.

        Joseph allegedly installed WebWatcher on the computer used by Catherine sometime in
early 2009, and he used the program to intercept emails and instant messages sent between Luis
and Catherine for several months thereafter. He then used these communications as leverage to
help his attorney secure favorable terms for a divorce from Catherine in 2010.

        WebWatcher is manufactured and marketed by Awareness.                     The program allegedly
“records      all   PC   activity    including    emails,   IMs,    websites    visited,   web   searches,
Facebook/MySpace activity, and anything typed in real time.”                   According to Awareness’s
advertisements, the WebWatcher program creates and stores a record of whatever is sent to or
from the computer in question. The process occurs in “near real-time, even while [a] person is
still using the computer.” This means that even if a computer user deliberately deletes or fails to
No. 14-3601                                Luis v. Zang, et al.                      Page 4


save a communication, the WebWatcher program will record and save it for later retrieval from
servers owned and maintained by Awareness.

       The process also allows a WebWatcher user to access the communications from any
location with an internet connection. Intercepted communications, in other words, are stored in
and made available to the user from Awareness’s servers, so a WebWatcher user can access the
intercepted communications without physically accessing the computers that were used to send
or receive those communications.

       In addition, Awareness provides a service known as “Alert Word.”            This software
program scans the captured communications and monitors them for certain keywords that may
be of interest to the WebWatcher user. The program then takes screenshots of the relevant
communications and highlights them so that the WebWatcher user can view the communications
without sorting through material deemed irrelevant to the user.

       According to Luis’s complaint, Awareness markets the WebWatcher program as a means
for suspicious spouses to illegally monitor their partners’ communications without their partners’
knowledge or consent. Luis specifically alleges that Awareness “intentionally targets their
product at spouses in their marketing campaigns—enticing them with the lure of finding out
everything that goes on in the targeted computer’s private accounts.” (Emphasis in original.)
This marketing strategy allegedly goes “far beyond” any ostensibly legitimate purpose (such as
monitoring a child’s use of the Internet) that WebWatcher might otherwise have. Moreover, the
marketing is allegedly similar to other companies’ marketing strategies that the Federal Trade
Commission has in the past condemned as encouraging illegal spying. Luis thus contends that
Awareness “knew or should have known” that purchasers of WebWatcher “would use it for
illegal purposes.”

B.     Procedural background

       Luis became aware of Joseph’s use of WebWatcher in the summer of 2010. He thereafter
sued Awareness, Joseph, and several other defendants in the United States District Court for the
Middle District of Florida. In August 2012, that court transferred the case to the United States
District Court for the Southern District of Ohio.
No. 14-3601                               Luis v. Zang, et al.                       Page 5


       As relevant to the current appeal, the complaint asserts three causes of action against
Awareness.     It first alleges that Awareness intentionally intercepted Luis’s electronic
communications, in violation of 18 U.S.C. § 2511 (part of the federal Wiretap Act). The
complaint next alleges that Awareness violated 18 U.S.C. § 2512 (another part of the federal
Wiretap Act) by manufacturing, marketing, selling, and operating a device that Awareness knew
or had reason to know was to be used primarily for the surreptitious interception of electronic
communications. Finally, the complaint asserts that Awareness violated Ohio state law by
(1) intercepting and using his electronic communications within the meaning of Ohio’s Wiretap
Act, and (2) invading his privacy within the meaning of the common-law tort.

       Awareness moved to dismiss Luis’s complaint under Rule 12(b)(6) of the Federal Rules
of Civil Procedure. It argued that (1) WebWatcher does not “intercept” communications as
defined in the federal Wiretap Act, (2) Awareness cannot be held liable in a civil action because
it did not “engage in” the alleged violation of the Act, and (3) Luis’s factual allegations lacked
enough detail to plead a claim under state law.

       A magistrate judge was directed to prepare a Report and Recommendation (R&R)
evaluating Awareness’s arguments. The R&R concluded that Luis’s communications had in fact
been “intercepted” as that term is used in the federal Wiretap Act, but the magistrate judge
nonetheless recommended that Luis’s claims be dismissed. With respect to the claimed violation
of 18 U.S.C. § 2511, the R&R concluded that Awareness itself did not “intercept” Luis’s
communications because it was Joseph—not Awareness—that installed the WebWatcher
program on the computer used by Catherine. And with respect to the claimed violation of 18
U.S.C. § 2512, the R&R concluded that Awareness could not be held liable simply for
manufacturing a product that others—such as Joseph—used to violate the Wiretap Act. The
R&R further determined that Luis failed to allege sufficient facts to support any of his state-law
theories of liability. As a result, the R&R concluded that all claims against Awareness should be
dismissed.

       The district court adopted the R&R in June 2014 and subsequently dismissed all claims
against Awareness. Luis now appeals, arguing that he has adequately pleaded all three of the
claims described above.
No. 14-3601                                Luis v. Zang, et al.                        Page 6


                                         II. ANALYSIS

A.     Standard of review

       We review de novo the district court’s decision to dismiss Luis’s complaint under Rule
12(b)(6) of the Federal Rules of Civil Procedure. See Kreipke v. Wayne State Univ., 807 F.3d
768, 774 (6th Cir. 2015). To survive a motion to dismiss under Rule 12(b)(6), a complaint must
state a claim to relief that rises “above the speculative level” and is “plausible on its face.”
Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (internal quotation marks
omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must therefore “contain either direct
or inferential allegations respecting all material elements necessary for recovery under a viable
legal theory.” Kreipke, 807 F.3d at 774 (internal quotation marks omitted).

       In evaluating a motion to dismiss, we “may consider the complaint and any exhibits
attached thereto, public records, items appearing in the record of the case and exhibits attached to
defendant’s motion to dismiss so long as they are referred to in the complaint and are central to
the claims contained therein.” Id. (alterations and internal quotation marks omitted). We must
accept the complaint’s well-pleaded factual allegations as true, construe the complaint in the
light most favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor.
Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).

       Moreover, Luis was acting pro se when he filed the relevant complaint in this case. We
hold such pro se pleadings “to less stringent standards than formal pleadings drafted by lawyers.”
Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (internal quotation marks omitted). Luis’s
pleadings should therefore be “liberally construed.” See id.
No. 14-3601                                 Luis v. Zang, et al.                         Page 7


B.     Luis sufficiently alleged facts supporting a cause of action against Awareness for
       illegal interception of an electronic communication, in violation of 18 U.S.C. § 2511

       Luis’s first claim is that Awareness violated 18 U.S.C. § 2511. That section reads as
follows:

       (1) Except as otherwise specifically provided in this chapter[,] any person who—
       (a) intentionally intercepts, endeavors to intercept, or procures any other person to
       intercept or endeavor to intercept, any wire, oral, or electronic communication . . .
       shall be punished [by a fine or by imprisonment.]

18 U.S.C. § 2511(1)(a).      Section 2511 thus criminalizes the intentional interception of an
electronic communication. See id. A separate section of the Wiretap Act then provides a private
cause of action for persons who are victimized by such criminal conduct:

       (a) In general.—Except as provided in section 2511(2)(a)(ii), any person whose
       wire, oral, or electronic communication is intercepted, disclosed, or intentionally
       used in violation of this chapter may in a civil action recover from the person or
       entity, other than the United States, which engaged in that violation such relief as
       may be appropriate.

18 U.S.C. § 2520(a).

       Luis’s first claim thus divides into two parts: one is the allegation that Awareness
violated § 2511 by “intercepting” his communications, and the other is the allegation that,
because Luis’s communications were so intercepted, he has the right under § 2520 to pursue a
private cause of action for that violation. Awareness does not challenge the second part of Luis’s
claim. In other words, Awareness concedes that if it is deemed to have intercepted Luis’s
communications in violation of § 2511, then Luis is entitled to bring a private cause of action
against Awareness under § 2520 to redress that violation.

       But Awareness does contest the first part of Luis’s claim. It maintains that his claim
falters because WebWatcher does not “intercept” electronic communications. Awareness asserts
that the term “intercept” applies only to situations in which a device captures a communication
“either before [the communication] reaches the intended recipient or contemporaneous with the
transmission[,] but not after it reaches the destination where it is placed in electronic storage.” It
contends that WebWatcher does not satisfy this contemporaneity requirement because the device
No. 14-3601                                Luis v. Zang, et al.                       Page 8


ostensibly offers only the ability to “record[] various activities that occur” on a computer and
then “review [those records] at a later date.” Put differently, Awareness maintains that its device
involves no “contemporaneous” capture of communications because “the user of Web Watcher
cannot view [a] communication[] at the time the communication is transmitted.” As explained
below, Awareness correctly argues that the Wiretap Act imposes a contemporaneity requirement
on the term “intercept,” but Awareness is incorrect in arguing that Luis’s allegations about
WebWatcher fail to satisfy this requirement.

       1.      The term “intercept” as used in 18 U.S.C. § 2511 requires that an
               acquisition of a communication occur contemporaneously with the
               transmission of the communication

       An “intercept” for purposes of the Wiretap Act is defined as “the aural or other
acquisition of the contents of any wire, electronic, or oral communication through the use of any
electronic, mechanical, or other device.” 18 U.S.C. § 2510(4). The Act does not explicitly
require that the acquisition of a communication occur contemporaneously with the transmission
of the communication. See id. Nonetheless, courts interpreting this language have uniformly
concluded that an intercept requires contemporaneity. See, e.g., Fraser v. Nationwide Mut. Ins.
Co., 352 F.3d 107, 113 (3d Cir. 2003), as amended (Jan. 20, 2004) (“Every circuit court to have
considered the matter has held that an ‘intercept’ under the [Act] must occur contemporaneously
with transmission.”).

       The Fifth Circuit explained the basis for this requirement in Steve Jackson Games, Inc. v.
U.S. Secret Service, 36 F.3d 457 (5th Cir. 1994). In that case, the court observed that the
Wiretap Act originally applied only to wire communications and oral communications. Id. at
461. Congress then passed the Electronic Communications Privacy Act (ECPA) in 1986, in
which the Wiretap Act was amended to cover “electronic communications.” Id.

       In doing so, Congress drew a distinction between “electronic communications” and
“electronic storage.” Id. The former term is defined as “any transfer of signs, signals, writing,
images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire,
radio, electromagnetic, photoelectronic or photooptical system.” 18 U.S.C. § 2510(12). In
contrast, “electronic storage” is defined as “(A) any temporary, intermediate storage of a wire or
No. 14-3601                                Luis v. Zang, et al.                         Page 9


electronic communication incidental to the electronic transmission thereof,” and “(B) any storage
of such communication by an electronic communication service for purposes of backup
protection of such communication.” Id. § 2510(17).

       The term “intercept,” as noted above, applies only to electronic communications, not to
electronic storage. See id. § 2510(4). Applying this definition of intercept to the above-quoted
definition of electronic communication thus means that the term intercept applies solely to the
transfer of electronic signals. The term does not apply to the acquisition of electronic signals
that are no longer being transferred.

       This gives rise to the contemporaneity requirement.          Once the transmission of the
communication has ended, the communication ceases to be a communication at all. The former
communication instead becomes part of “electronic storage.” And at that point a person cannot
“intercept” the former communication because the term intercept, as noted above, does not apply
to electronic storage. Interception must thus occur contemporaneously with the transmission of
the communication; it must, in other words, catch the communication “in flight” before the
communication comes to rest and ceases to be a communication. See Steve Jackson Games, 36
F.3d at 461-62 (“Congress’ use of the word ‘transfer’ in the definition of ‘electronic
communication’, and its omission in that definition of the phrase ‘any electronic storage of such
communication’[,] . . . reflects that Congress did not intend for ‘intercept’ to apply to ‘electronic
communications’ when those communications are in ‘electronic storage’.”); see also United
States v. Szymuszkiewicz, 622 F.3d 701, 704 (7th Cir. 2010), as amended (Nov. 29, 2010)
(concluding that “catching the message ‘in flight’” constitutes an “unlawful interception”).

       This distinction between electronic communications and electronic storage is not an
accident of statutory drafting. When Congress enacted the ECPA, it specifically differentiated
between communications in transit and communications in storage. In particular, Title I of the
ECPA prohibits intentionally intercepting electronic communications, whereas Title II of the
ECPA prohibits gaining unauthorized access to stored communications. See Steve Jackson
Games, 36 F.3d at 459. Title I, moreover, imposes certain procedural requirements on law-
enforcement officers who wish to investigate crimes by intercepting electronic communications,
whereas Title II implements different procedural requirements for law-enforcement officers who
No. 14-3601                                 Luis v. Zang, et al.                       Page 10


wish to investigate crimes by accessing electronic storage. Id. at 463. Finally, Title I limits the
types of crimes that can be investigated through the monitoring of electronic communications,
but Title II contains no such limit on the types of crimes that can be investigated through access
to stored communications. Id.

       These distinctions between Title I and Title II of the ECPA show that Congress clearly
meant to differentiate between communications and storage. The contemporaneity requirement
thus plays a crucial role in effectuating congressional intent. If the communication is acquired
contemporaneously with its transmission, then an “intercept” has occurred and Title I applies; in
contrast, if the communication is not acquired contemporaneously with its transmission, then
“storage” has been accessed and Title II applies. So even though the definition of “intercept”
does not explicitly require that an acquisition be contemporaneous with transmission, see
18 U.S.C. § 2510(4), the contemporaneity requirement plays a key role in effectuating the design
of the ECPA.

       All of the circuit courts that have considered the issue have therefore followed Steve
Jackson Games and have concluded, like the Fifth Circuit, that the acquisition of a
communication must be contemporaneous with its transmission in order for an “intercept” to
occur. See Fraser v. Nationwide Mut. Ins. Co., 352 F.3d 107, 113 (3d Cir. 2003), as amended
(Jan. 20, 2004) (“Nationwide argues that it did not ‘intercept’ Fraser’s e-mail within the meaning
of Title I because an ‘intercept’ can only occur contemporaneously with transmission . . . . [W]e
agree with Nationwide.”); United States v. Steiger, 318 F.3d 1039, 1048-49 (11th Cir. 2003)
(“The Fifth and Ninth Circuits’ reasoning is persuasive and we hold that a contemporaneous
interception—i.e., an acquisition during ‘flight’—is required to implicate the Wiretap Act with
respect to electronic communications.”); Konop v. Hawaiian Airlines, Inc., 302 F.3d 868, 878
(9th Cir. 2002) (“We therefore hold that for a website . . . to be ‘intercepted’ in violation of the
Wiretap Act, it must be acquired during transmission, not while it is in electronic storage.”). But
see United States v. Councilman, 418 F.3d 67, 79-80 (1st Cir. 2005) (casting doubt on the
contemporaneity requirement, but ultimately concluding that the court “need not decide that
question” on the facts of the case before it).
No. 14-3601                                  Luis v. Zang, et al.                     Page 11


       District courts in the Sixth Circuit have also adopted the contemporaneity requirement.
See, e.g., Garback v. Lossing, No. 09-CV-12407, 2010 WL 3733971, at *2 (E.D. Mich. Sept. 20,
2010) (“[Courts] agree that the term intercept encompasses only acquisitions contemporaneous
with transmission. . . . [T]he Court finds this reasoning persuasive and adopts it here.” (emphasis
and internal quotation marks omitted)); Cardinal Health 414, Inc. v. Adams, 582 F. Supp. 2d
967, 979-80 (M.D. Tenn. 2008) (“The Third, Fifth, Ninth, and Eleventh Circuits all agree that,
for a communication to be ‘intercepted’ under the [Wiretap Act], that communication must be
acquired during the ‘flight’ of the communication. . . . The reasoning from the multiple circuit
courts discussed above is sound . . . .”).

       Our court has not yet decided precisely when an “intercept” occurs under the Wiretap
Act.   In light of the above discussion, however, we conclude that the contemporaneity
requirement is both (1) consistent with the structure of the ECPA, and (2) consistent with the
interpretation of the Act adopted by every circuit to have ruled on the issue. We therefore hold
that, in order for an “intercept” to occur for purposes of the Wiretap Act, the electronic
communication at issue must be acquired contemporaneously with the transmission of that
communication.

       2.      Luis’s complaint sufficiently alleges that Awaremess (via WebWatcher)
               acquires communications in a manner that is contemporaneous with
               their transmission

       For the reasons explained above, Luis’s claim that Awareness intercepted his electronic
communications requires him to establish that Awareness acquired those communications
contemporaneously with their transmission. Luis’s complaint must therefore allege facts that,
when accepted as true, give rise to a reasonable inference that Awareness contemporaneously
acquired the communications. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Awareness
argues that Luis’s complaint fails to do so because (1) the complaint contains no specific
allegations that WebWatcher contemporaneously captures communications, and (2) even if there
are such allegations, those allegations are belied by an affidavit submitted by Awareness’s Chief
Executive Officer (CEO). Neither contention has merit.
No. 14-3601                                Luis v. Zang, et al.                      Page 12


               a. Allegations of contemporaneous acquisition

       In support of his illegal-intercept claim, Luis attached to his complaint various marketing
materials that describe the features of a product called WebWatcher. As noted above, we may
appropriately take account of such attachments. See Kreipke v. Wayne State Univ., 807 F.3d
768, 774 (6th Cir. 2015) (“In reviewing a motion to dismiss, the Court may consider the
complaint and any exhibits attached thereto . . . .” (alteration and internal quotation marks
omitted)). Awareness, however, argues that the marketing materials in this case cannot be
considered because they do not identify the source of the product. As stated by Awareness, the
complaint contains “no allegation that they concern the product” that Joseph allegedly installed
on the computer used by Catherine. It adds that “Luis uses [the] unverified marketing materials
to form the basis of his Wiretap Act claims yet never makes the specific allegation that these
marketing materials have any connection to the product used by Joseph C. Zang.” Awareness
therefore asks us to ignore these materials, maintaining that, in their absence, Luis’s complaint
lacks enough factual matter to state a valid claim.

       We are not persuaded.         Luis’s complaint (1) specifically alleges that Awareness
intercepted his communications using an electronic device called WebWatcher, (2) includes as
attachments various marketing materials that describe the features of an electronic device
unequivocally called WebWatcher, and (3) specifically refers to those marketing materials when
describing the way in which Awareness’s device operates. Thus, regardless of whether the
complaint includes a specific allegation that the attached marketing materials refer to the same
device identified in the body of the complaint, the only “reasonable inference” under these
circumstances, see Iqbal, 556 U.S. at 678, is that they do.

       Awareness is of course correct that some possibility exists that the marketing materials
might refer to another device carrying the trademark “WebWatcher” that is unaffiliated with
Awareness’s own WebWatcher. This argument, however, is far-fetched at best, and the more
“plausible inference,” see id. at 682, is that the materials do in fact apply to Awareness’s
WebWatcher that Joseph allegedly used. These materials thus help illuminate the way in which
WebWatcher allegedly intercepted Luis’s communications.
No. 14-3601                                Luis v. Zang, et al.                       Page 13


         In addition, Luis at this point in the litigation need push his claim past only the
“speculative level.”   See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“Factual
allegations must be enough to raise a right to relief above the speculative level . . . .”). Hence,
even if there exists some minimal doubt about the relationship between Awareness’s
WebWatcher and the WebWatcher marketing materials attached to the complaint, that doubt,
standing alone, is not enough to ignore the materials. This is especially true because we must
liberally construe Luis’s pro se complaint, see Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.
2011), with the result that we will grant Luis the benefit of any doubt and conclude that, for the
purposes of the current appeal, the marketing materials do in fact apply to the WebWatcher at
issue.

         We next consider whether the marketing materials and Luis’s accompanying allegations
contain factual content sufficient to support a reasonable inference that Awareness, via
WebWatcher, acquired Luis’s electronic communications contemporaneously with their
transmission. Two allegations in the complaint support this inference. First, Luis alleges that the
communications at issue “were not originally stored on the computer’s hard drive.”              The
communications were instead acquired by Awareness “as [they were] being written and
communicated between senders and recipients.” This allegation directly supports the proposition
that the communications were still “in flight” for the purposes of 18 U.S.C. § 2511. See United
States v. Szymuszkiewicz, 622 F.3d 701, 704 (7th Cir. 2010), as amended (Nov. 29, 2010) (noting
that “catching the message ‘in flight’” constitutes an “unlawful interception” under § 2511);
United States v. Steiger, 318 F.3d 1039, 1048-49 (11th Cir. 2003) (“[W]e hold that a
contemporaneous interception—i.e., an acquisition during ‘flight’—is required to implicate the
Wiretap Act with respect to electronic communications.”).

         Second, Luis alleges that “WebWatcher immediately and instantaneously rout[e]s the
intercepted communications to their [i.e., Awareness’s] servers located in California.”
(Emphasis in original.)    This allegation directly supports an inference of contemporaneous
interception because, if WebWatcher does in fact “immediately and instantaneously” copy and
send communications “as [they are] being written,” then the acquisition of the communications
likely occurs before the communications have come to rest in electronic storage. In turn, this
No. 14-3601                               Luis v. Zang, et al.                        Page 14


allegation supports a reasonable inference that the communications have in fact been intercepted
for the purposes of § 2511. See Steve Jackson Games, Inc. v. U.S. Secret Serv., 36 F.3d 457,
461-62 (5th Cir. 1994) (drawing a distinction between (1) acquiring an electronic
communication, which is an intercept, and (2) accessing electronic storage, which is not).

       The marketing materials attached to Luis’s complaint support this conclusion. As Luis
notes, the materials state that WebWatcher lets its users review a person’s electronic
communications “in near real-time, even while the person is still using the computer.” The
materials further note that any deviation from real-time monitoring results not from delays
regarding when the communications are acquired, but from variations in “the Internet connection
speed of the computer being monitored.”

       This near real-time monitoring is significant. If a WebWatcher user can in fact review
another person’s communications in near real time, then WebWatcher must be acquiring the
communications and transferring them to Awareness’s servers as soon as the communications
are sent. The program, in other words, does not wait for the communications to be stored;
instead, the program as described captures and reroutes the communications so that a
WebWatcher user can review the communications at nearly the same time as they are being
transmitted.

       In addition, the marketing materials state that “[e]ven if a document is never even saved,
WebWatcher still records it.”     This feature indicates that WebWatcher does not wait for
electronic communications to be saved in a computer’s electronic storage. Rather, the product
records the communications as they are being sent, without regard for whether a copy is ever
placed in the storage of the affected computer. This aspect of WebWacher’s operations thus
implies that the alleged acquisition of Luis’s communications indeed occurred while the
communications were still “in flight.” See Szymuszkiewicz, 622 F.3d at 704. And this allegation,
in connection with the other allegations described above, supports a reasonable inference that
Luis’s communications were in fact “intercepted” under 18 U.S.C. § 2511.

       Nor do other allegations in the complaint undermine this conclusion. At oral argument,
an issue was raised about the effect of the complaint’s later reference to “oral” communications.
No. 14-3601                                  Luis v. Zang, et al.                       Page 15


Paragraph 98 of the complaint, for instance, states that “Defendants, and each of them,” violated
the Wiretap Act because they “intentionally intercepted . . . oral communication[s],” or
“intentionally disclosed . . . oral communication[s],” or “intentionally used . . . the contents of
oral communication[s].” These allegations regarding oral communications, the argument goes,
are inconsistent with Luis’s basic claim that his electronic communications—such as emails and
instant messages—were intercepted by Awareness, with the result that Luis’s claims purportedly
do not state a plausible basis for relief.

        We respectfully disagree. Although Paragraph 98 does refer to oral communications, that
paragraph also “restates and re-alleges the allegations set forth” in the complaint’s preceding
paragraphs.      And in those paragraphs, Luis specifically alleges that the “listed
defendants . . . violated the federal wiretap law . . . when electronic communications originating
from Plaintiff’s computer located in Florida[] were intercepted in transmission using
WebWatcher.” (Emphasis added.) Luis then adds that the electronic communications sent
between Luis and Catherine were intercepted when WebWatcher sent those communications to
Awareness’s servers in California. The complaint thus in fact alleges that Luis’s electronic
communications were intercepted by Awareness, with the result that the references to oral
communications later in the complaint do not defeat the conclusion that Luis has stated an
adequate claim under 18 U.S.C. § 2511.

                b. The affidavit from Awareness’s CEO

        Awareness resists the above conclusion that an intercept occurred by relying on an
affidavit submitted by its CEO, Brad Miller. This affidavit was executed in August 2012 and is
attached to Awareness’s motion to dismiss.          Miller states in the affidavit that, after being
installed on a computer, WebWatcher “records various activities . . . such as e-mails sent and
received, websites visited, keystrokes typed and transcripts of online chats.” This recorded
content is then “sent to an online account,” from which a WebWatcher user may access the
material at a later date. According to Miller, a WebWatcher user “cannot view communications
at the time a communication is transmitted.”
No. 14-3601                                Luis v. Zang, et al.                         Page 16


        This purported lack of real-time monitoring is important, Awareness maintains, because
it allegedly shows that any acquisition of communications is not contemporaneous with the
communications’ transmission. Awareness thus urges that Miller’s affidavit be read as firmly
establishing that no contemporaneous acquisition—and hence no intercept—occurred in this
case.

        This argument is unpersuasive for two reasons, the first procedural and the second
substantive. Procedurally, Awareness is not entitled to rely on affidavits at this stage of the case.
A court evaluating a motion to dismiss may, as noted above, consider “the complaint and any
exhibits attached thereto, public records, items appearing in the record of the case and exhibits
attached to defendant’s motion to dismiss so long as they are referred to in the complaint and are
central to the claims contained therein.” Kreipke v. Wayne State Univ., 807 F.3d 768, 774 (6th
Cir. 2015) (alterations and internal quotation marks omitted).         Miller’s affidavit, although
attached to Awareness’s motion to dismiss, is plainly not “referred to in the complaint.” The
affidavit therefore does not fall within the categories of documents that may be considered at this
point in the litigation. See id.

        Rule 12(d) of the Federal Rules of Civil Procedure confirms this conclusion. That rule
provides that if, “on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are
presented to and not excluded by the court, the motion must be treated as one for summary
judgment under Rule 56.” The Miller affidavit is a “matter[] outside the pleadings,” so the
district court had the option of either excluding the affidavit or converting Awareness’s motion
to one for summary judgment. See Dayco Corp. v. Goodyear Tire & Rubber Co., 523 F.2d 389,
392 (6th Cir. 1975) (“It seems clear then, that if affidavits are filed with the district court, the
court must proceed under Rule 56 unless the court decides to exclude the affidavits.”). Nothing
in the record suggests that the district court proceeded under Rule 56, so the Miller affidavit is
not a proper basis on which to resolve Awareness’s motion to dismiss. See id.; see also Tackett
v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (“Because the district court’s
ruling was not the functional equivalent of a Rule 56 ruling, we decline the Defendants’
invitation to base our ruling on Rule 56. Therefore, we will not consider matters extrinsic to the
pleadings . . . .”).
No. 14-3601                                  Luis v. Zang, et al.                       Page 17


        Moreover, even if we were to consider Miller’s affidavit, the substance of Awareness’s
argument is lacking. The affidavit states that WebWatcher “records various activities” on a
computer and then sends those records to servers maintained by Awareness. But the affidavit
does not specify how or when WebWatcher actually creates the records of the affected
computer’s activities. The affidavit therefore does not foreclose the possibility that WebWatcher
acquires electronic communications before they come to rest in electronic storage. In other
words, the acquisition might still be contemporaneous with the communications’ transmissions.

        And even if Miller is correct that a WebWatcher user “cannot view communications at
the time a communication is transmitted,” that assertion does not necessarily undermine Luis’s
allegations. Luis claims that Awareness itself illegally intercepted his communications, and he
specifically alleges that Awareness—through WebWatcher—“immediately and instantaneously
rout[e]s the intercepted communications to their servers located in California.” (Emphasis in
original.)    Hence, even if a WebWatcher user cannot obtain real-time access to the
communications, the possibility remains that Awareness itself acquires the communications
while they are still in transit. Any potential delay in access to the communications for a
WebWatcher user therefore does not preclude a finding that Awareness itself acquires the
communications in a manner contemporaneous with their transmission.

        For the above reasons, neither Awareness’s arguments about the complaint’s allegations
nor its reliance on its CEO’s affidavit is persuasive. We therefore reject Awareness’s assertions
with respect to Luis’s claim under § 2511.

        3.     The district court’s erroneous conclusion

        In ruling on Awareness’s motion to dismiss, the district court largely agreed with the
above analysis and concluded that Luis’s communications had been intercepted. The court
nonetheless granted Awareness’s motion to dismiss Luis’s § 2511 claim on the ground that
“[Awareness] itself cannot be deemed to have ‘intercepted’ any of Plaintiff’s communications.”
Instead, the court attributed liability for the intercept solely to Joseph, the WebWatcher user.

        Where the district court erred was in failing to recognize that Luis alleges not only that
Awareness manufactures and sells WebWatcher, but that, once installed on a computer,
No. 14-3601                                Luis v. Zang, et al.                       Page 18


WebWatcher automatically acquires and transmits communications to servers that Awareness
owns and maintains. The alleged intercept of a communication thus occurs at the point where
WebWatcher—without any active input from the user—captures the communication and reroutes
it to Awareness’s own servers. Construing these allegations liberally, as we must under Williams
v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011), the complaint supports an inference that Awareness
itself—not simply the WebWatcher user—“acquires” the communications by rerouting them to
servers that it owns and controls. That, in turn, suggests that Awareness itself is responsible for
the alleged intercept. See 18 U.S.C. § 2510 (defining “intercept” as the “acquisition” of a
communication). Put differently, the complaint’s focus on Awareness’s continued operation of
the WebWatcher program—even after that program is sold to a user—convinces us that Luis has
plausibly pleaded that Awareness intercepted his communications.

       And that gives rise to a plausible claim for relief. This is because Awareness, as noted
above, does not contest the proposition that if Awareness itself is deemed to have violated
§ 2511 by intercepting Luis’s communications, then Luis may sue Awareness under § 2520 to
redress that violation. For the reasons explained above, we conclude that Luis has indeed alleged
enough facts to reasonably infer that Awareness intercepted his communications. Luis may
therefore proceed with his private cause of action on the basis of Awareness’s alleged violation
of § 2511.

       The dissent disputes our conclusion on the ground that Luis “simply does not allege that
Awareness was the one intentionally doing the intercepting.”            Dissenting Op. 33.      Its
grammatical basis for this critique stems from the statement in the complaint that “WebWatcher
. . . routs the intercepted communications to their servers” to be stored and analyzed for “their
subscribers.” Id. at 2. The dissent concludes that there is no plausible connection between
Awareness and the subject of the pronoun “their.” See id.

       To the contrary, paragraphs 12 and 96 of the complaint specifically allege that Awareness
(1) manufactures WebWatcher, (2) conducts “all marketing” for WebWatcher, and (3) is the
“parent company” of WebWatcher. Hence, when Luis alleges that “WebWatcher . . . routs the
intercepted communications” to “their” servers for “their” subscribers, the most plausible
inference is that the word “their” applies to both WebWatcher and Awareness. Such a “plausible
No. 14-3601                                  Luis v. Zang, et al.                          Page 19


inference” is all that is required to survive a motion to dismiss, see Iqbal, 556 U.S. at 682, so the
dissent’s argument does not persuade us that Luis’s complaint is deficient.

C.     Luis sufficiently alleged facts supporting a cause of action against Awareness for
       manufacturing, marketing, selling, and operating a wiretapping device in violation
       of 18 U.S.C. § 2512(1)(b)

       The second claim that Luis pursues on appeal is that Awareness violated 18 U.S.C.
§ 2512(1)(b), and that this violation gives rise to a private cause of action for a party in Luis’s
circumstances. Section 2512(1)(b) reads as follows:

       Except as otherwise specifically provided in this chapter, any person who
       intentionally . . . (b) manufactures, assembles, possesses, or sells any electronic,
       mechanical, or other device, knowing or having reason to know that the design of
       such device renders it primarily useful for the purpose of the surreptitious
       interception of wire, oral, or electronic communications . . . shall be fined under
       this title or imprisoned not more than five years, or both.

Luis’s complaint plainly alleges facts that support a reasonable inference that Awareness violated
this section. First, Luis claims that Awareness is the manufacturer of WebWatcher, a device
specifically designed to surreptitiously “intercept[] communications” such as those that were
electronically transmitted between Luis and Catherine. Second, Luis claims that Awareness
markets WebWatcher as a means for one spouse to illegally monitor the communications of
another spouse in a way that goes “far beyond” any legitimate purpose that WebWatcher might
have. These allegations easily support an inference that Awareness manufactures a device
“knowing or having reason to know” that the device is “primarily useful for . . . the surreptitious
interception of . . . electronic communications.” The complaint therefore adequately alleges a
violation of 18 U.S.C. § 2512(1)(b).

       This leads to the question whether Luis can sue for that violation. Section 2512(1)(b)
itself does not allow for such a suit because it provides only that the violator will be “fined . . . or
imprisoned.” Luis’s private cause of action for such a violation thus depends on the proper
interpretation of 18 U.S.C. § 2520.

       Section 2520, as noted previously, states that “any person whose wire, oral, or electronic
communication is intercepted, disclosed, or intentionally used in violation of [the Wiretap Act]
No. 14-3601                                  Luis v. Zang, et al.                        Page 20


may in a civil action recover from the person or entity . . . which engaged in that violation such
relief as may be appropriate.” For the reasons explained earlier, Luis has adequately alleged
facts supporting an inference that he is a “person whose . . . electronic communication [was]
intercepted . . . in violation” of the Wiretap Act. See Part II.B. above. Luis is accordingly
entitled to recover from the “person or entity . . . which engaged in that violation.” The sole
question in assessing Luis’s § 2512(1)(b) claim is therefore whether Awareness’s alleged
manufacture, marketing, sale, and operation of WebWatcher caused it to be “engaged in that
violation” of the Wiretap Act when Luis’s communications were intercepted.

          Awareness argues that manufacturing an electronic device does not amount to such
engagement within the meaning of § 2520. It observes that § 2520 provides recovery for a
plaintiff whose communication is “intercepted, disclosed, or intentionally used,” which it
contends should limit liability to those defendants who actually initiate the interception,
disclosure, or intentional use at issue. Because manufacturing an electronic device is different
than “intercepting, disclosing, or intentionally using” a communication, Awareness argues that
§ 2520 provides no private cause of action against a manufacturer that violates § 2512(1)(b).

          Luis counters that Awareness’s interpretation ignores the plain language of the statute. If
Congress had meant to restrict liability to only those persons or entities who make the specific
decision to “intercept, disclose, or intentionally use” a communication, then Congress would
have used those terms in defining the class of defendants subject to suit under § 2520. But as
Luis notes, Congress eschewed that route. Congress instead chose to impose liability on any
person or entity that “engaged in” the interception, disclosure, or intentional use of the
communication in question. Stated differently, Luis contends that Congress’s definition of the
class of defendants as those who “engage[] in” certain Wiretap Act violations is broad enough to
include     those   entities—such    as   Awareness—that      allegedly   violate   § 2512(1)(b)   by
manufacturing and remaining involved in the operation of a device that is primarily used to
commit such violations.

          Courts that have previously addressed these arguments have come to inconsistent
conclusions. On the one hand, a number of district courts have adopted a broad reading of
§ 2520 by concluding that the section gives rise to a private cause of action against anyone who
No. 14-3601                                Luis v. Zang, et al.                            Page 21


violates the Wiretap Act, regardless of whether that violation was specifically an intercept,
disclosure, or use of a communication. See, e.g., DIRECTV, Inc. v. Dougherty, No. 1:02-CV-
05576, 2003 WL 24046760, at *2-3 (D.N.J. Oct. 8, 2003) (concluding that “[a]nyone who
violates a provision of the ECPA is a potential defendant,” and describing this conclusion as “the
majority position” and “the better view”); see also DIRECTV, Inc. v. Kitzmiller, No. CIV.A. 03-
3296, 2004 WL 692230, at *4 (E.D. Pa. Mar. 31, 2004) (agreeing with Dougherty that “anyone
who violates a provision of the ECPA is a potential defendant” and stating that “this newly-
developed majority view is the better approach”). These courts, for example, have imposed civil
liability for simply possessing a wiretapping device in violation of § 2512(1)(b), even though
such possession, standing alone, does not involve the intercept, disclosure, or use of a
communication. See Dougherty, 2003 WL 24046760, at *2 (“[T]he recently developed majority
view is that § 2520(a) does allow for the recovery of damages against one who possesses an
intercepting device.”).

       On the other hand, two of our sister circuits have disagreed with the conclusion reached
by cases such as Dougherty and Kitzmiller. These circuits hold that § 2520 provides a cause of
action against only those defendants whose violation of the Wiretap Act consists of an intercept,
disclosure, or intentional use of a communication.         Other violations, such as the simple
possession of a wiretapping device, do not give rise to civil liability. See DirecTV, Inc. v.
Treworgy, 373 F.3d 1124, 1127 (11th Cir. 2004) (“The phrase ‘which engaged in that violation’
makes apparent the intent of Congress to limit liability to a certain class of defendants. Congress
chose to confine private civil actions to defendants who had ‘intercepted, disclosed, or
intentionally used a communication in violation of . . . [the Wiretap Act.]’” (emphasis in
original) (citations and some alterations omitted)); see also DIRECTV Inc. v. Robson, 420 F.3d
532, 539 & n.31 (5th Cir. 2005) (collecting cases that have found “no merit in [the] assertion that
§ 2520 expressly provides a private cause of action for [all] violations of the criminal
proscriptions of § 2512” (alterations, citation, and internal quotation marks omitted)).

       These conflicting arguments have generated divergent results in the context of private
suits alleging that a defendant violated § 2512(1)(b) simply by possessing a device that is
primarily used for surreptitious wiretapping. Those courts that accept a broad reading of the
No. 14-3601                                  Luis v. Zang, et al.                      Page 22


“engaged in” language hold that possession of such a device, without more, is indeed enough to
support a private cause of action under § 2520. See Dougherty, 2003 WL 24046760, at *2
(collecting cases in which courts have found “that § 2520(a) does subject possessors of
intercepting devices to civil liability”).

        In contrast, those courts that adopt a more limited reading of the “engaged in” language
hold that simple possession is not enough to support a private cause of action for a violation of
§ 2512(1)(b). See, e.g., Treworgy, 373 F.3d at 1129 (“Because the language of section 2520(a)
does not create a private right of action against a person who possesses a device in violation of
section 2512(1)(b), we cannot create one.”); Directv, Inc. v. Amato, 269 F. Supp. 2d 688, 691
(E.D. Va. 2003) (“[T]he mere possession of such a device, as banned by § 2512, creates . . . no
justification for private recovery.” (emphasis in original)). Possession of a wiretapping device,
in other words, can constitute a violation of the Wiretap Act, see 18 U.S.C. § 2512(1)(b), but this
violation does not give rise to a private cause of action because “possession” of such a device is
distinct from “intercepting, disclosing, or intentionally using” a communication.

        We conclude that the Eleventh Circuit and those other courts that have adopted a narrow
reading of § 2520 have the better end of this debate. This is because the phrase “engaged in that
violation” plainly refers back to the earlier clause defining the “violation” as an “intercept[],
disclos[ure], or intentional[] use[].” See 18 U.S.C. § 2520. The earlier clause thus defines the
scope of the phrase “engaged in that violation,” with the implication that a court should not read
the latter phrase as imposing liability for violations such as simple possession of a wiretapping
device. See Treworgy, 373 F.3d at 1127 (“As explained by one district court, as a matter of
grammar and sentence structure, the phrase ‘that violation’ refers to the interception, disclosure,
or intentional use of communications mentioned earlier in the sentence, and not to the possession
of prohibited devices.” (citation, emphasis, and internal quotation marks omitted)).

        Our narrow reading of § 2520, however, does not doom Luis’s claim. This is because the
facts of the current case are materially different from the facts of cases such as Treworgy. In the
latter cases, the courts were focused on whether a defendant’s possession of a wiretapping
device, without more, was sufficient to support a private cause of action. See id. at 1125 (“The
issue presented by this interlocutory appeal [is] . . . whether 18 U.S.C. section 2520(a), as
No. 14-3601                                Luis v. Zang, et al.                         Page 23


amended in 1986, provides a private right of action against persons who possess devices used to
intercept satellite transmissions in violation of 18 U.S.C. section 2512(1)(b), a criminal
offense.”); see also DIRECTV Inc. v. Robson, 420 F.3d 532, 539 & n.31 (5th Cir. 2005) (citing
Treworgy for the proposition that “the civil cause of action embodied in § 2520 does not
cover . . . possessory violations”).

       The present case, in contrast, involves much more than simple possession. Instead, as
described above, Awareness allegedly manufactured, marketed, and sold WebWatcher with
knowledge that it would be primarily used to illegally intercept electronic communications. It
then remained actively involved in the operation of WebWatcher by maintaining the servers on
which the intercepted communications were later stored for WebWatcher’s users. Awareness
thus allegedly took a much more active role in causing the Wiretap Act violation in this case than
the defendants in other cases who did nothing more than possess a wiretapping device in
contravention of § 2512(1)(b).

       We accordingly emphasize that our narrow holding is consistent with the conclusion that
§ 2520 does not support a cause of action against those who simply possess a wiretapping
device. Instead, we today hold that a defendant such as Awareness—which allegedly violates
§ 2512(1)(b) by manufacturing, marketing, and selling a violative device—is subject to a private
suit under § 2520 only when that defendant also plays an active role in the use of the relevant
device to intercept, disclose, or intentionally use a plaintiff’s electronic communications.

       So even though Awareness itself did not initiate the specific action that “intercepted,
disclosed, or intentionally used” Luis’s communications in violation of the Wiretap Act, it is
alleged to have actively manufactured, marketed, sold, and operated the device that was used to
do so. This is enough to establish that Awareness was “engaged in” a violation of the Wiretap
Act in a way that defendants such as those in Treworgy and Amato—who simply possessed
wiretapping devices—were not. See DirecTV, Inc. v. Tasche, 316 F. Supp. 2d 783, 790 (E.D.
Wis. 2004) (“Though Tasche may not have actually done the intercepting himself, it would be a
stretch to find that he was not ‘engaged in’ that act. Those who sell devices that are designed to
steal DirecTV’s satellite transmissions to those who are intent on stealing DirecTV’s satellite
transmissions are, in my view, ‘engaged in’ intercepting such transmissions.”).
No. 14-3601                                Luis v. Zang, et al.                         Page 24


       The dissent disputes the outcome that we reach on this issue, contending that civil
liability under §§ 2512(1)(b) and 2520 should extend only to those persons or entities who
themselves intercept, disclose, or use a would-be plaintiff’s electronic communication.
Dissenting Op. 35. As support, the dissent relies on Peavy v. WFAA-TV, Inc., 221 F.3d 158 (5th
Cir. 2000), and Flowers v. Tandy Corp., 773 F.2d 585 (4th Cir. 1985), which purportedly are
consistent with the dissent’s narrow conception of §§ 2512(1)(b) and 2520. We find both cases
readily distinguishable.

       In Peavy, the plaintiffs sought to pursue a civil action for an alleged violation of
§ 2511(1)(a). 221 F.3d at 167. That section provides in pertinent part that a Wiretap Act
violation occurs if a person “procures any other person to intercept . . . any wire, oral, or
electronic communication.” 18 U.S.C. § 2511(1)(a).           The plaintiffs thus argued that the
defendants were liable in a civil action brought under § 2520 because the defendants had
“procured” others to intercept the plaintiffs’ communications. 221 F.3d at 167-68.

       On appeal, the Fifth Circuit considered whether § 2520 was broad enough to encompass
defendants accused of violating § 2511(1)(a) via procurement. Id. The court observed that, prior
to 1986, § 2520 read as follows:

       Any person whose wire or oral communication is intercepted, disclosed, or used
       in violation of this chapter shall (1) have a civil cause of action against any person
       who intercepts, discloses, or uses, or procures any other person to intercept,
       disclose, or use such communications, and (2) be entitled to recover from any
       such person [damages, attorney’s fees, and costs].

18 U.S.C. § 2520 (1970) (emphasis added). In 1986, however, Congress amended § 2520.
Hence, both at the time that Peavy was decided and as currently written, § 2520 reads in relevant
part as follows:

       [A]ny person whose wire, oral, or electronic communication is intercepted,
       disclosed, or intentionally used in violation of this chapter may in a civil action
       recover from the person or entity . . . which engaged in that violation such relief
       as may be appropriate.

18 U.S.C. § 2520 (2012).
No. 14-3601                                  Luis v. Zang, et al.                          Page 25


       The Fifth Circuit found the difference between the two versions of the statute significant.
It noted that the 1986 amendment specifically deleted the reference to “procuring” the intercept
of an electronic communication, with the implication that Congress—by making that deletion—
intended to foreclose civil liability for such conduct.        221 F.3d at 169 (reading the 1986
amendment as a sign that Congress meant “to take away a civil action for procurement”).

       The civil action in the current case rests on a different statutory footing. Luis argues—
and we conclude—that his complaint adequately alleges that Awareness “engaged in” a violation
of the Wiretap Act. As opposed to the “procurement” language at issue in Peavy, the “engaged
in” language was not deleted from the earlier version of § 2520; instead, the “engaged in”
language was specifically added when Congress enacted the 1986 amendment. The current case
is thus easily distinguishable from Peavy because there exists no implication that Congress
intended to foreclose claims such as Luis’s by altering the language of § 2520.

       Flowers is likewise distinguishable. In that case, as in Peavy, the court considered the
pre-1986 version of § 2520. See 773 F.2d at 587 & n.2. That version of the statute, as noted
above, explicitly limited the defendants that could be held liable in a civil action to those persons
or entities who themselves “intercept[ed], disclose[d], or use[d]” electronic communications, “or
procure[ed] any other person to intercept, disclose, or use such communications.” 18 U.S.C.
§ 2520 (1970). The current version of the statute, however, contains no such explicit delineation
of the activities that give rise to civil liability. See 18 U.S.C. § 2520 (2012). As a result, Luis’s
claim in this case rests on a much firmer statutory foundation than the claim that was at issue in
Flowers.

       Moreover, the relevant claim in Flowers was an assertion that the defendant had sold a
device that was later used by the purchaser to violate the Wiretap Act. 773 F.2d at 589. The
Fourth Circuit ultimately concluded that this claim failed because the sale of the device, without
additional conduct by the seller and without its knowledge of the device’s intended use, did not
give rise to liability. Id. at 590 (finding no liability for “the mere selling” of the device); see also
id. at 591 (concluding that the seller could not be held liable when it lacked “any knowledge of
[the] intended use of the device”).
No. 14-3601                                 Luis v. Zang, et al.                        Page 26


       Luis’s claim, in contrast, is not limited to “the mere selling” of the device at issue.
Rather, Luis claims that Awareness manufactured, marketed, sold, and actively operated the
violative device, all while knowing that its device was to be used primarily for the surreptitious
interception of electronic communications. Awareness’s alleged conduct in this case, in other
words, is far more culpable than the defendant’s alleged conduct in Flowers, with the result that
Flowers sheds little light on whether Luis has stated a claim under §§ 2512(1)(b) and 2520.

       The dissent next asserts that our analysis “confuses Awareness’s alleged violations of
§ 2512 with violations of § 2511.” Dissenting Op. 36. We respectfully disagree because Luis’s
claims, as explained below, are analytically distinct.

       First, Luis alleges that Awareness violated § 2511 when Awareness itself intercepted his
electronic communications in violation of the Wiretap Act. See Part II.B. above. But regardless
of the outcome of the § 2511 claim, Luis has also alleged a violation of § 2512. He asserts that,
by manufacturing, marketing, selling, and actively operating the wiretapping device at issue,
Awareness (1) violated § 2512, and (2) “engaged in” the illegal intercept of Luis’s
communications. Hence, even if a jury ultimately concludes that only Zang (and not Awareness)
intercepted Luis’s communications in violation of § 2511, Awareness might still be liable
because it “engaged in” that violation (see § 2520) by manufacturing, marketing, selling, and
actively operating the device that was used by Zang to conduct the intercept. Luis’s two claims,
in other words, do not rise and fall together.

       Finally, the dissent asserts that our reading of the statute interjects unwarranted
“indeterminacy” into the evaluation of private suits for claimed violations of § 2512. Dissenting
Op. 37. We again respectfully disagree. The essence of our holding is that a defendant who
manufactures, markets, and sells a wiretapping device in violation of 18 U.S.C. § 2512 is
potentially liable in a private suit brought under § 2520 when that defendant also plays an active
role in the operation of the device to “intercept, disclose, or intentionally use” a plaintiff’s
electronic communications. Put differently, the active operation of the device establishes that a
defendant who has manufactured, marketed, and sold the device at issue (in violation of § 2512)
has in fact participated in the intercept, disclosure, or use of a plaintiff’s communications to such
a degree that the defendant has “engaged in” the underlying violation.              Manufacturing,
No. 14-3601                                 Luis v. Zang, et al.                         Page 27


marketing, and selling the device is thus a necessary prerequisite for a civil suit for a violation of
§ 2512; and, when that prerequisite is combined with the defendant’s active operation of the
device at issue, the defendant’s conduct suffices to satisfy the “engaged in” standard of § 2520.

       As the dissent observes, Dissenting Op. 36, this standard may in some cases raise factual
questions about whether a defendant’s role in operating a wiretapping device is extensive enough
to constitute “engaging in” the underlying violation of the Wiretap Act. But such disputes are no
different than any case in which a court or jury is called on to decide whether certain conduct
falls within a statutory definition. We accordingly doubt that the district courts will have any
difficulty when applying this standard. For all of these reasons, we reverse the judgment of the
district court with respect to the dismissal of Luis’s § 2512 claim.

D.     Luis sufficiently alleged facts supporting his causes of action under the Ohio
       Wiretap Act and Ohio common law

       In addition to his federal claims under the Wiretap Act, Luis’s complaint contains a
number of claims brought under Ohio state law. The district court dismissed all of his state-law
claims. On appeal, Luis raises only two of them: (1) the alleged violations of the Ohio Wiretap
Act, and (2) the tortious invasion of his privacy.

       1.      Luis sufficiently pleaded a cause of action under Ohio Rev. Code Ann.
               § 2933.52

       Luis argues that his complaint states a claim under two different subsection of the Ohio
Wiretap Act: § 2933.52(A)(1) and § 2933.52(A)(3). Subsection (A)(1) provides that “[n]o
person purposely shall . . . intercept a wire, oral, or electronic communication,” and subsection
(A)(3) states that no person shall “[u]se . . . the contents of a wire, oral, or electronic
communication, knowing or having reason to know that the contents were obtained . . . in
violation of [the Ohio Wiretap Act.]”

       a. Purposeful intercept under § 2933.52(A)(1)

       As Luis notes, § 2933.52(A)(1) of the Ohio Wiretap Act closely parallels the language of
18 U.S.C. § 2511. Compare 18 U.S.C. § 2511(1)(a) (imposing a penalty on persons who
“intentionally intercept[] . . . any wire, oral, or electronic communication”), with Ohio Rev. Code
No. 14-3601                                Luis v. Zang, et al.                      Page 28


Ann. § 2933.52(A)(1) (providing that no person shall “purposely . . . intercept a wire, oral, or
electronic communication”).       The Acts also use nearly identical definitions of the terms
“intercept” and “device.”       Compare 18 U.S.C. § 2510(4)-(5) with Ohio Rev. Code Ann.
§ 2933.51(C)-(D). Thus, for the same reasons that Luis’s allegations state a claim for relief
under 18 U.S.C. § 2511, see Part II.B. above, Luis’s allegations state a claim for relief under
§ 2933.52(A)(1) of the Ohio Wiretap Act. Cf. Nix v. O’Malley, 160 F.3d 343, 348 (6th Cir.
1998) (construing § 2933.52(A)(2) and (A)(3) of the Ohio Wiretap Act as “mirroring” or as
being “equivalent to” the federal Wiretap Act).

       Consistent with its rulings on Luis’s federal claims, the district court held that the Ohio
Wiretap Act “does not contemplate imposing civil liability on software manufacturers and
distributers for the activities of third parties.” The court thus concluded that Awareness could
not be held liable for Joseph’s actions in installing and using WebWatcher.

       This reasoning is erroneous because Luis does not allege that Awareness is liable solely
on the basis of Joseph’s actions. Luis instead alleges that Awareness itself violated the Act in
question. In particular, Luis’s instant messages, emails, and other electronic communications
were allegedly forwarded to Awareness’s own servers in California. The messages were then
allegedly (1) stored for later disclosure to Joseph, and (2) subjected to Awareness’s “Alert
Word” filtering system.     Based on these allegations, Awareness itself “acquir[ed] . . . the
contents of . . . [Luis’s] electronic communications” and thus “intercepted” the communications
within the meaning of the Ohio Wiretap Act. See Ohio Rev. Code Ann. § 2933.51(C) (defining
“intercept” as “the aural or other acquisition of the contents of any wire, oral, or electronic
communication”). Luis’s complaint could admittedly be clearer on this point, but we must
construe Luis’s pro se pleading liberally. See Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.
2011). We thus conclude that the district court erred and that Luis has adequately stated a claim
for relief on the ground that Awareness itself allegedly intercepted Luis’s communications in
violation of § 2933.52(A)(1).
No. 14-3601                                Luis v. Zang, et al.                        Page 29


       b. Unauthorized use of the contents of an electronic communication under
          § 2933.52(A)(3)

       Luis’s second theory of liability under the Ohio Wiretap Act is that Awareness illegally
“used” the contents of his electronic communications. This theory has three requirements. Luis
must first allege that Awareness “used” an intercepted communication as that term has been
defined for the purposes of § 2933.52(A)(3). He must next allege that the interception that
captured the communication was itself a violation of the Ohio Wiretap Act. See Nix, 160 F.3d at
348. Finally, Luis must allege that Awareness knew or had reason to know of the violation at the
time that it used the intercepted communication. See id.

       Luis alleges that Awareness “used” his communications when Awareness stored them on
its servers in California and then disclosed them to Joseph for his later review. Ohio has treated
the disclosure of an intercepted communication as conduct that satisfies the “use” requirement
for the purposes of the Ohio Wiretap Act. See Nix, 160 F.3d at 348 (“In 1996, Ohio replaced
section 2933.52(A)(3)’s prohibition on ‘disclosure’ with a prohibition on ‘use,’ but . . . the
district court and all parties have consistently interpreted § 2933.52(A)(3) to prohibit both use
and disclosure . . . .”). In addition, Awareness does not challenge this interpretation of “use.”
Luis has thus satisfied the first requirement for pleading a cause of action under § 2933.52(A)(3).

       Next, Luis sufficiently alleged that Awareness itself violated the Ohio Wiretap Act by
intercepting his communications within the meaning of § 2933.52(A)(1). See Part II.D.1.a.
above. Moreover, even if Luis’s theory of direct liability for Awareness ultimately proves
untenable, he has alleged that Joseph also violated § 2933.52(A)(1) by intercepting Luis’s
electronic communications.       Luis has therefore satisfied the second requirement of
§ 2933.52(A)(3) by alleging that his electronic communications were indeed intercepted in
violation of the Ohio Wiretap Act.

       Finally, Luis’s complaint alleges that Awareness markets WebWatcher with the
expectation that purchasers will use the program for surreptitiously monitoring the
communications of other persons. He claims in particular that Awareness “intentionally targets
[its] product at spouses in [its] marketing campaigns—enticing them with the lure of finding out
everything that goes on in the targeted computer’s private accounts.” (Emphasis in original.)
No. 14-3601                                Luis v. Zang, et al.                       Page 30


This marketing, Luis alleges, goes “far beyond” any legal uses that the product might have and is
reminiscent of advertising strategies that the Federal Trade Commission has previously
condemned as encouraging illegal spying.

         Assuming that these allegations accurately describe Awareness’s marketing efforts—as
we must at this point in the litigation, see Boland v. Holder, 682 F.3d 531, 534 (6th Cir. 2012)
(“[W]e accept all facts alleged in the complaint as true.”)—Awareness would have had a “reason
to know” that any communications that it obtained through WebWatcher were obtained in
violation of the Ohio Wiretap Act. Luis has therefore adequately pleaded the third requirement
to establish liability under § 2933.52(A)(3). We accordingly reverse the district court’s dismissal
of this claim.

         2.      Luis sufficiently pleaded invasion of privacy under Ohio common law

         Luis’s final argument is that he has sufficiently pleaded a claim for common-law invasion
of privacy. The parties agree that Ohio recognizes the “intrusion” variant of this tort. Prevailing
on an intrusion claim requires the plaintiff to show that the defendant caused a “wrongful
intrusion into one’s private activities in such a manner as to outrage or cause mental suffering,
shame or humiliation to a person of ordinary sensibilities.” Welling v. Weinfeld, 866 N.E.2d
1051, 1053 (Ohio 2007) (quoting Housh v. Peth, 133 N.E.2d 340, 343 (Ohio 1956)). The
plaintiff must have a “reasonable expectation of privacy” in the area or subject matter in which
the alleged intrusion occurs. Retuerto v. Berea Moving Storage & Logistics, 38 N.E.3d 392, 406
(Ohio Ct. App. 2015) (internal quotation marks omitted). This expectation depends on the
“totality of the circumstances.” Lazette v. Kulmatycki, 949 F. Supp. 2d 748, 761 (N.D. Ohio
2013).

         In the present case, Luis alleges that he began exchanging electronic communications
with Catherine in February 2009. Nothing in the complaint suggests that Luis or Catherine
expected other people to monitor these communications, nor does Awareness contend that any
other person had a legitimate reason to access these exchanges. In addition, the complaint
specifically alleges that Luis’s “conversations and communications were private,” and that the
installation of WebWatcher allowed Joseph and the other defendants to “intercept and record
No. 14-3601                                 Luis v. Zang, et al.                         Page 31


conversations and actions to which they would not otherwise be privy.” These allegations
sufficiently establish that Luis had a reasonable expectation of privacy in his exchanges of
electronic communications with Catherine. Cf. Lazette, 949 F. Supp. 2d at 761 (rejecting a
motion to dismiss an intrusion claim in part because the emails at issue “were highly personal
and private”).

       Luis next alleges that Awareness carried out the intrusion by intercepting his
communications in violation of the federal and state Wiretap Acts. See Part II.D.1.a. above.
Awareness’s conduct was therefore “wrongful” for the purposes of Luis’s intrusion claim. See
LeCrone v. Ohio Bell Tel. Co., 201 N.E.2d 533, 536 (Ohio Ct. App. 1963) (observing that the
kind of conduct giving rise to an intrusion claim “generally would be criminal” or “a violation of
public utility law”); see also Retuerto, 38 N.E.3d at 407 (noting that an example of conduct
constituting intrusion “would be wiretapping”).

       Finally, Luis alleges that learning of Awareness’s conduct caused him “surprise and
dismay.” He adds that, after intercepting his communications, Awareness disclosed “private and
potentially embarrassing facts” to third parties such as Joseph. These allegations support a
reasonable inference that Awareness’s alleged intrusion caused “mental suffering, shame or
humiliation.” See Welling, 866 N.E.2d at 1053. Luis therefore adequately pleaded the last
remaining aspect of his common-law intrusion claim. Cf. LeCrone, 201 N.E.2d at 536 (“As a
general proposition, eavesdropping on phone conversations of another by unauthorized
mechanical means, or a so[-]called ‘tap,’ is the kind of act or conduct that fits the definition of an
intrusion or prying into another’s private affairs.”).

       The district court reached the opposite conclusion. It held that Luis had failed to state a
claim against Awareness because (1) Luis’s factual allegations were too sparse, and (2) any
liability should be attributed to Joseph rather than to Awareness.

       We find the district court’s analysis unconvincing. First, as described above, Luis alleged
factual content related to each element of his intrusion claim. The complaint admittedly could
contain additional details, and Luis’s intrusion claim against Awareness may yet fail, but at this
point Luis need nudge his claim past only the “speculative level.” See Bell Atl. Corp. v.
No. 14-3601                              Luis v. Zang, et al.                       Page 32


Twombly, 550 U.S. 544, 555 (2007); see also Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d
426, 430 (6th Cir. 2008) (“Twombly does not require heightened fact pleading . . . .” (internal
quotation marks omitted)).     Luis, in other words, has provided enough information for a
factfinder to reasonably infer that Awareness was responsible for each element of an intrusion
claim. Luis’s complaint is therefore adequate. See Kreipke v. Wayne State Univ., 807 F.3d 768,
774 (6th Cir. 2015) (noting that a complaint should “contain either direct or inferential
allegations respecting all material elements necessary for recovery under a viable legal theory”
(internal quotation marks omitted)).

       Second, Luis’s intrusion claim does not depend on attributing the actions of Joseph to
Awareness. Rather, as previously explained, Luis alleges that Awareness itself violated the
federal and state Wiretap Acts by acquiring Luis’s communications. Awareness is therefore
unable to escape Luis’s claims simply by arguing that a different party was actually more
culpable. We accordingly conclude that Luis has adequately stated an intrusion claim against
Awareness.

                                       VI. CONCLUSION

       Our holdings should not be construed as foreshadowing the ultimate outcome of Luis’s
claims. Awareness may yet prevail on summary judgment or at trial. For now, however, Luis’s
claims are sufficient to survive Awareness’s motion to dismiss. The judgment of the district
court is therefore REVERSED and the case is REMANDED for further proceedings consistent
with this opinion.
No. 14-3601                                     Luis v. Zang, et al.                             Page 33


                                           _________________

                                                 DISSENT
                                           _________________

        ALICE M. BATCHELDER, Circuit Judge, dissenting. I agree that the complaint
sufficiently alleges that WebWatcher “intercepts” communications within the meaning of the
Wiretap Act, but my agreement with the majority ends there. Regarding his § 2511 claim, Luis’s
complaint does not allege that Awareness itself intercepted Luis’s communications. As for
§ 2512, even assuming that Luis alleges a violation of that section, the Wiretap Act does not
provide a private cause of action. I would affirm.

        Luis’s § 2511 argument on appeal is admittedly compelling: Awareness, by operating the
online software central to WebWatcher’s functionality, bears the same level of culpability as its
customer for the software’s illegal interceptions. But this theory of the case1 is not alleged in the
complaint. No matter how liberally we read Luis’s complaint, he simply does not allege that
Awareness was the one intentionally doing the intercepting.

        The fact is that the complaint never names Awareness in the context of WebWatcher’s
operation. Awareness is named only twice. Initially, in paragraph 12, Awareness is identified as
one of the defendants; that paragraph merely states that the company “is the maker of
WebWatcher computer monitoring software . . . and is responsible for all marketing of this
product.” The only other mention is in paragraph 96 of the complaint’s substantive allegations,
which focuses on Awareness’s marketing and design of WebWatcher.2 The allegations include
intentionally marketing WebWatcher to spouses, knowing that WebWatcher could be used
surreptitiously, and knowing that it should have been modified to prevent any illegal use. The
bulk of Luis’s factual allegations describe the conduct of other defendants now dismissed from
the suit.


        1
        Luis’s current theory of his case against Awareness is noticeably absent from his opposition to
Awareness’s motion to dismiss. It first appears in his objections to the magistrate judge’s R&R. Inexplicably,
Awareness did not raise the issue of waiver, thereby itself forfeiting an otherwise-sound basis for affirmance.
        2
         Luis’s opposition to Awareness’s motion to dismiss also focuses on Awareness’s actions in
manufacturing, marketing, and selling WebWatcher.
No. 14-3601                               Luis v. Zang, et al.                       Page 34


       The majority accepts Luis’s argument on appeal that the complaint directly implicates
Awareness in paragraph 77. But this reading is much more than just charitable—it grasps at
straws. In describing how WebWatcher operates, Paragraph 77 uses only a possessive pronoun
that lacks any antecedent: “WebWatcher immediately and instantaneously routs the intercepted
communications to their servers located in California to be stored for their subscribers to later
retrieve at their leisure.” Awareness is neither named nor the subject of the action.        This
paragraph, located amidst Luis’s allegations against the other defendants, does not give rise to
the plausible inference that Awareness intentionally intercepted Luis’s communications. See
Ashcroft v. Iqbal, 556 U.S. 662, 682–83 (2009).

       Even setting aside Twombly and Iqbal’s pleading standards (as the majority does), the
main purpose of a complaint has always been “to ‘give the defendant fair notice of what the
claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Luis’s complaint fails even this
lenient standard. It does not put Awareness on notice that it—the manufacturer and seller—
could be liable for anonymous customer Joseph Zang’s misuse of the WebWatcher. Luis’s novel
theory of liability does not appear even to have been tried, much less to have been successful, in
any previous case. Neither Awareness nor the district court should have been expected to divine
it from Luis’s allegations against the other defendants. I would affirm the district court’s
dismissal of Luis’s § 2511 claim against Awareness. I would affirm the dismissal of Luis’s
state-law claims for the same reason. See Nix v. O’Malley, 160 F.3d 343, 348 (6th Cir. 1998)
(interpreting the Ohio Wiretap Act identically to the federal Wiretap Act).

       As for Luis’s § 2512 claim against Awareness, I am uncertain whether the complaint’s
factual allegations and the attached marketing materials plausibly indicate that the WebWatcher
is “primarily useful for the purpose of the surreptitious interception of . . . electronic
communications.” See 18 U.S.C. § 2512(1)(b). A monitoring device like the WebWatcher is
plainly useful for purposes wholly consistent with full disclosure, including an employer’s
monitoring of its employees or parental monitoring of children. But even accepting that Luis has
alleged a violation of § 2512, the Wiretap Act lacks a private right of action to remedy that
No. 14-3601                                  Luis v. Zang, et al.                          Page 35


violation. The majority’s contrary conclusion distorts the statutory text and lacks any standard to
guide future litigants.

        The Wiretap Act, a criminal statute, contains a private right of action to remedy certain
violations. The provision creating this right of action reads as follows:

        [A]ny person whose wire, oral, or electronic communication is intercepted,
        disclosed, or intentionally used in violation of this chapter may in a civil action
        recover from the person or entity . . . which engaged in that violation such relief
        as may be appropriate.

§ 2520(a). The series of verbs “intercepted, disclosed, or . . . used” comes from § 2511(1)(a)–
(e). There is no dispute that a plaintiff must be the victim of a § 2511 violation in order to sue
under § 2520(a).

        But who may be liable under this provision? As the majority correctly notes, the phrase
“engaged in that violation” narrows the category of possible defendants. “[T]hat violation”
plainly refers back to the earlier verb series; a proper defendant is one who “engaged in” an
illegal “intercept[ion], disclos[ure], or . . . use[].” Every circuit court that has addressed the issue
has so held. See DirecTV, Inc. v. Treworgy, 373 F.3d 1124, 1127 (11th Cir. 2004) (holding that
§ 2520(a) does not create a private right of action for possession of a device in violation of
§ 2512(1)(b), because the plain language limits the class of defendants to individuals or entities
that committed the violation suffered by the plaintiff); Peavy v. WFAA-TV, Inc., 221 F.3d 158,
169 (5th Cir. 2000) (holding that § 2520(a) provides a right of action only against a defendant
who “intercepted, disclosed, or used” the covered communications); see also DirecTV Inc. v.
Robson, 420 F.3d 532, 538–39 (5th Cir. 2005) (noting that § 2520(a) does not provide a private
right of action “for merely possessing or purchasing” a device in violation of § 2512(1)(b));
DirecTV, Inc. v. Nicholas, 403 F.3d 223, 227 (4th Cir. 2005) (quoting approvingly that court’s
earlier conclusion in Flowers v. Tandy Corp., 773 F.2d 585, 589 (4th Cir. 1985), that “[t]he
express language of § 2520 is . . . not susceptible to a construction which would provide a cause
of action against one who manufactures or sells a device in violation of § 2512 but does not
engage in conduct violative of § 2511”).
No. 14-3601                                 Luis v. Zang, et al.                         Page 36


       Having come this far, the majority inexplicably fails to reach the only logical conclusion:
a defendant who violates only § 2512—which criminalizes “mail[ing],” “manufactur[ing],”
“sell[ing],” “assembl[ing],” “possess[ing],” and “advertis[ing]” devices “primarily useful for”
such interception—faces no civil liability. Manufacture, marketing, and sale do not “engage[]”
the manufacturer or seller in the subsequent use of the device by someone else.

       The majority distinguishes Treworgy and Robson, which referred specifically to
possession of a device, but it does not consider the other above-cited cases. See Peavy, 221 F.3d
at 169 (rejecting liability for illegally procuring an illegal interception); Flowers, 773 F.2d at 589
(rejecting liability for illegal manufacture or sale).     And the only supporting authority the
majority can muster is an alternative holding from an out-of-circuit district court. See DirecTV,
Inc. v. Tasche, 316 F. Supp. 2d 783, 789 (E.D. Wis. 2004) (adopting in the first instance a broad
interpretation of § 2520 recognizing a private right of action for all Wiretap Act violations).

       Nor does the majority cogently explain why manufacturing, marketing, and selling
should be treated differently from possession.           Instead of addressing these violations
categorically, the majority dives into the facts of this case: Awareness took an “active role.”
This approach introduces two flaws.

       As a factual matter, the opinion confuses Awareness’s alleged violations of § 2512 with
violations of § 2511. The majority says that Luis can sue Awareness for violating § 2512
because of Awareness’s “active[] engage[ment] in the operation of WebWatcher by maintaining
the servers” that stored intercepted communications.         But that is exactly the activity that
constitutes the violation of § 2511. It has nothing to do with intentionally “manufactur[ing],
assembl[ing], possess[ing], or sell[ing] any” device, the activity prohibited by § 2512.

       But even setting aside this confusion, the majority’s nebulous, fact-based analysis is
hardly a reasoned way to determine whether a cause of action exists. The majority’s holding, if
prescriptive, will result in case-by-case determinations of whether this or that defendant’s actions
rose to the level of “engagement” in a § 2511 violation.           And although “engagement” is
apparently broader than actually committing the violation, the majority’s opinion gives no
No. 14-3601                                Luis v. Zang, et al.                       Page 37


guidance as to where the line is to be drawn. There is no reason to inject such indeterminacy into
the start of every Wiretap Act lawsuit.

       The simple alternative to this whole muddle is apparent from a straightforward reading of
the statutory text. It has been adopted by every circuit to consider the issue until now. The plain
meaning of § 2520(a) allows a plaintiff to recover only from a defendant who personally
intercepted, disclosed, or used his communications in violation of § 2511.

       I respectfully dissent.